COURT OF APPEALS OF VIRGINIA


Present:    Judges Bray, Annunziata and Overton


P.D. INTERIORS, INC.
AND
TRANSPORTATION INSURANCE COMPANY
                                               MEMORANDUM OPINION *
v.   Record No. 0058-97-3                          PER CURIAM
                                                 JUNE 17, 1997
JAMES RICHARD ARMISTEAD


         FROM THE VIRGINIA WORKERS' COMPENSATION COMMISSION
            (Roya Palmer; Law Offices of Richard A.
            Hobson, on brief), for appellants.

            (George L. Townsend; Chandler, Franklin &
            O'Bryan, on brief), for appellee.



     P.D. Interiors and its insurer (hereinafter collectively

referred to as "employer") contend that the Workers' Compensation

Commission (commission) erred in finding that James R. Armistead

(claimant) proved that he sustained a change-in-condition on

November 2, 1995 causally related to his compensable February 22,

1995 injury by accident.    Upon reviewing the record and the

briefs of the parties, we conclude that this appeal is without

merit.   Accordingly, we summarily affirm the commission's

decision.   Rule 5A:27.

     On appeal, we view the evidence in the light most favorable

to the prevailing party below.     See R.G. Moore Bldg. Corp. v.

Mullins, 10 Va. App. 211, 212, 390 S.E.2d 788, 788 (1990).      "The

actual determination of causation is a factual finding that will
     *
      Pursuant to Code § 17-116.010 this opinion is not
designated for publication.
not be disturbed on appeal if there is credible evidence to

support the finding."     Ingersoll-Rand Co. v. Musick, 7 Va. App.
684, 688, 376 S.E.2d 814, 817 (1989).

        On February 22, 1995, claimant sustained a compensable

injury by accident to his right knee.    Dr. George Godette,

claimant's treating orthopedic surgeon, performed right knee

arthroscopy and a partial medial meniscectomy on March 28, 1995.

Dr. Godette released claimant to return to full duty in June

1995.    On November 2, 1995, claimant's knee buckled as he walked

on a clear smooth surface at work, causing him to have to catch

himself to prevent a fall.    On November 10, 1995, claimant again

sought treatment with Dr. Godette, stating that he had reinjured

his knee.    Dr. Godette recommended a knee brace.   On January 19,

1996, Dr. Godette performed a right knee ACL reconstruction.

Claimant has been unable to work since the November 2, 1995

incident.
        Dr. Godette indicated in response to a questionnaire

prepared by claimant's counsel that the November 1995 injury

constituted an aggravation of the claimant's compensable February

1995 injury by accident.    In his June 13, 1996 deposition

testimony, Dr. Godette stated that the initial injury to the

medial collateral ligament made claimant's knee unstable.      Dr.

Godette also stated that if the November 1995 incident

constituted minimal trauma, as the evidence showed in this case,

then it would be his opinion that claimant would not have



                                   2
sustained the November 1995 injury absent the February 1995

injury.

     Dr. Godette's opinions constitute credible evidence to

support the commission's findings.     In its role as fact finder,

the commission was entitled to weigh the medical evidence and to

accept Dr. Godette's opinions.    "Medical evidence is not

necessarily conclusive, but is subject to the commission's

consideration and weighing."     Hungerford Mechanical Corp. v.
Hobson, 11 Va. App. 675, 677, 401 S.E.2d 213, 215 (1991).     "In

determining whether credible evidence exists, the appellate court

does not retry the facts, reweigh the preponderance of the

evidence, or make its own determination of the credibility of the

witnesses."   Wagner Enters., Inc. v. Brooks, 12 Va. App. 890,

894, 407 S.E.2d 32, 35 (1991).

     For these reasons, we affirm the commission's decision.

                                                          Affirmed.




                                   3